Case 2:20-cv-00520-FLA-KS Document 54 Filed 05/24/21 Page1of13 Page ID #:460

UNITED STATES DISTRICT COURT NO JS6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:20-cv-00520-FLA (KSx) Date May 24, 2021

Title Estate of Alexandre Touloudjian, et al. v. California Department of Corrections
and Rehabilitation, et al.

 

Present: The Honorable FERNANDO L. AENLLE-ROCHA
UNITED STATES DISTRICT JUDGE

 

 

 

V.R. Vallery Not Reported
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceeding: ORDER GRANTING DEFENDANT’S MOTION TO

DISMISS [DKT. 45]

Ruling

Before the court is Defendant Josie Gastelo’s (“Gastelo” or “Defendant”) Motion to
Dismiss the Second Amended Complaint (the “Motion”). Dkt. 45. For the reasons set forth
below, the court GRANTS Defendant’s Motion.

Background

The following facts are taken from the Second Amended Complaint (“SAC”) and
treated as admitted for purposes of the subject Motion. Dkt. 44 (SAC). Plaintiff Sarkis
Touloudjian (“Plaintiff”) is the duly appointed Administrator of the Estate of his late son,
Alexandre Touloudjian (“Decedent”). /d. 47. At the time of his death, Decedent was two
years into a three-year term of imprisonment at the California Men’s Colony (“CMC”), a state
prison located in San Luis Obispo, California, following his conviction for assault. /d. Jf 8,
29.

Decedent was diagnosed with undifferentiated schizophrenia no later than June 14,
2017, for which he was prescribed antipsychotic medication. /d. 4] 35. Decedent exhibited
a history of suicide attempts during his incarceration, including an effort to jump from the
second tier of the CMC several days before his ultimately successful suicide. /d. 431. On
January 11, 2018, Decedent was placed on suicide watch by Defendant psychologist Katrina
Weilbacher and was prescribed safety precautions, including a safety smock, safety
mattress, safety blanket, and tooth powder. /d. 32. Decedent was admitted to the Mental
Health Division at California Correctional Health Care Services (“CCHCS’) for suicidal
precautions and psychiatric treatment on January 12, 2018, was examined on January 13,
2018, and was administered Versed 7, a sedation medication, which was administered to him

Page 1 of 13
Case 2:20-cv-00520-FLA-KS Document 54 Filed 05/24/21 Page 2of13 Page ID #:461

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:20-cv-00520-FLA (KSx) Date May 24, 2021

Title Estate of Alexandre Touloudjian, et al. v. California Department of Corrections
and Rehabilitation, et al.

 

by CCHCS staff. /d. Jf] 30, 34, 36. Before his death, CCHCS doctors ceased administering
Versed 7 to Decedent and placed him on apnea protocol. /d. { 37.

On January 21, 2018, the day of his death, Decedent was housed in a single-person
cell in the mental health crisis unit of the CMC. /d. Jf] 39-40. Decedent had refused to take
his prescribed medicine, risperidone, and was not wearing a protective smock. /d. ¥{j 39-40.
Decedent attempted suicide sometime before 1:45 p.m. /d. 4/38. He was found in his cell
at 1:45 p.m. with “2 bags of crackers” and carrots stuffed down his throat, and was “pulseless
and apneic, indicating that he had been anoxic (without oxygen) for some time, at least four
(4) minutes.” /d. J{[ 41,46. One CMC record indicates Decedent was checked on at 1:33
p.m. /d. 943. Other CMC “Mental Health records,” however, show that on the day of
Decedent’s death, orders had been issued to observe Decedent approximately every eleven
minutes with four minutes of leeway, but the orders were later marked as “discontinued” and
not as “completed.” /d. 944. According to Plaintiff, this means “the records show that
Touloudjian was not observed at all on the day of his death.” /d.

Decedent was transferred to Dignity Health, French Hospital Medical Center in San
Luis Obispo, California, and documented to have severe brain damage. /d. 447. Decedent
died on January 29, 2018. /d. 7 49.

Defendant Gastelo is, and was at all times relevant to the instant action, the warden of
CMC. Id. 48. Plaintiff alleges Defendant “was aware of, should have been aware of,
and/or had actual knowledge of the pattern and culture of unconstitutional behavior and
deliberate indifference,” and “not only directed, encouraged, tolerated, and consented to this
behavior, but was deliberately indifferent to the likelihood that her staff, employees and/or
corrections officers would fail to monitor inmates properly and protect inmates from injury,
harm or death at the California Men’s Colony.” /d. {fj 54-55.

According to Plaintiff, Defendant “developed policies and/or customs and/or engaged
in practices that caused the deprivation of defendant [sic] Alexandre Touloudjian’s
constitutional rights.” /d. 56. Plaintiff further alleges Defendant failed to train and
supervise properly various members of CMC’s staff. /d. 58. Additionally, Plaintiff asserts
claims against various nurses who were allegedly responsible for monitoring Decedent on
the day of his death, doctors who were allegedly partially responsible for treating Decedent in
the days before his death, and officers who were allegedly on duty in the ward where
Decedent was housed on the day of his death.

Plaintiff filed the Complaint in this action on January 17, 2020 and the instant SAC on
November 30, 2020. Dkt. 1,44. In the SAC, Plaintiff brings causes of action for: (1)
supervisory liability under 42 U.S.C. § 1983 against Defendant Gastelo; (2) federal
constitutional violations against all Defendants; (3) wrongful death against all Defendants;

Page 2 of 13
Case 2:20-cv-00520-FLA-KS Document 54 Filed 05/24/21 Page 3of13 Page ID #:462

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:20-cv-00520-FLA (KSx) Date May 24, 2021

Title Estate of Alexandre Touloudjian, et al. v. California Department of Corrections
and Rehabilitation, et al.

 

and (4) “survival action” against all Defendants.

Defendant Gastelo filed the subject Motion to Dismiss the SAC on December 14,
2020. Dkt. 45 (“Mot.”).!. The action was transferred to this court on December 30, 2020.
Dkt. 48. The court finds this matter appropriate for resolution without oral argument. Fed.
R. Civ. P. 78(b); Local Rule 7-15.

Discussion
I. Legal Standard

Under Fed. R. Civ. P. 12(b)(6), a party may file a motion to dismiss a complaint for
“failure to state a claim upon which relief can be granted.” The purpose of Rule 12(b)(6) is
to enable defendants to challenge the legal sufficiency of the claims asserted in the
complaint. Rutman Wine Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987). A
district court properly dismisses a claim under Rule 12(b)(6) if the complaint fails to allege
sufficient facts “to support a cognizable legal theory.” Caltex Plastics, Inc. v. Lockheed
Martin Corp, 824 F.3d 1156, 1159 (9th Cir. 2016). “To survive a motion to dismiss, a
complaint must contain sufficient factual matter ... to ‘state a claim for relief that is plausible
on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). “While a complaint attacked by a Rule 12(b)(6) motion
to dismiss does not need detailed factual allegations, a plaintiff's obligation to provide the
‘grounds’ of his ‘entitlement to relief requires more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at
555 (internal citations omitted). “Factual allegations must be enough to raise a right to relief
above the speculative level.” /d. (internal citations omitted). “Determining whether a
complaint states a plausible claim for relief is ‘a context-specific task that requires the
reviewing court to draw on its judicial experience and common sense.” Ebner v. Fresh, Inc.,
838 F.3d 958, 963 (9th Cir. 2016) (quoting /qba/, 556 U.S. at 679).

When evaluating a complaint under Rule 12(b)(6), the court “must accept all well-
pleaded material facts as true and draw all reasonable inferences in favor of the plaintiff.”
Wilson v. Hewlett-Packard Co., 668 F.3d 1136, 1140 (9th Cir. 2012). Legal conclusions,
however, “are not entitled to the assumption of truth” and “must be supported by factual
allegations.” /qbal, 556 U.S. at 679. A court must normally convert a Rule 12(b)(6) motion

 

' Defendants C. Mahler, L.R. Baluso, G.C. Alano, E. Akanji, J.-A. Collet, Jinwha Jong,
Michael Scherbinski, Patricia Knoo, Chan Nguyen, M.J. Garcia, R.J. Wern, P.J. Fitzpatrick,
S. Castillo, C.W. Kestler, J.L. Cavan, D.S. Simpson, and A.L. Gilbert are not party to the
instant Motion, which is brought only by Defendant Gastelo. Dkt. 45.

Page 3 of 13
Case 2:20-cv-00520-FLA-KS Document 54 Filed 05/24/21 Page 4of13 Page ID #:463

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:20-cv-00520-FLA (KSx) Date May 24, 2021

Title Estate of Alexandre Touloudjian, et al. v. California Department of Corrections
and Rehabilitation, et al.

 

into a Rule 56 motion for summary judgment if it considers evidence outside the pleadings.
United States v. Ritchie, 342 F.3d 903, 907-08 (9th Cir. 2003). “A court may, however,
consider certain materials—documents attached to the complaint, documents incorporated
by reference in the complaint, or matters of judicial notice—without converting the motion to
dismiss into a motion for summary judgment.” /d.

Il. Supervisory Liability Under 42 U.S.C. § 1983

To maintain a claim under 42 U.S.C. § 1983 (“Section 1983”), a plaintiff must show
“(1) that the conduct complained of was committed by a person acting under color of state
law; and (2) that the conduct deprived the plaintiff of a constitutional right.” Balisreri v.
Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990), overruled on unrelated grounds by
Twombly, 550 U.S. at 562-63. “[T]o establish individual liability under 42 U.S.C. § 1983, ‘a
plaintiff must plead that each Government-official defendant, through the official’s own
individual actions, has violated the Constitution.” Hydrick v. Hunter, 669 F.3d 937, 942 (9th
Cir. 2012) (quoting /qba/, 556 U.S. at 676). Thus, vicarious liability is not available under
Section 1983. /qbal, 556 U.S. at 676 (“Government officials may not be held liable for the
unconstitutional conduct of their subordinates under a theory of respondeat superior.”).

A supervisor, however, may be held liable under Section 1983 where “there exists
either (1) his or her personal involvement in the constitutional deprivation, or (2) a sufficient
causal connection between the supervisor's wrongful conduct and the constitutional
violation.” Rodriguez v. Cnty. of L.A., 891 F.3d 776, 798 (9th Cir. 2018) (internal quotation
marks and citations omitted). “The requisite causal connection can be established ... by
setting in motion a series of acts by others or by knowingly refus[ing] to terminate a series of
acts by others, which [the supervisor] knew or reasonably should have known would cause
others to inflict a constitutional injury.” /d. (citation omitted; alterations in original). “Thus, a
supervisor may ‘be liable in his individual capacity for his own culpable action or inaction in
the training, supervision, or control of his subordinates; for his acquiescence in the
constitutional deprivation; or for conduct that showed a reckless or callous indifference to the
rights of others.” /d. (citation omitted).

Plaintiff concedes the SAC does not allege “Gastelo was directly involved in the care
of [Decedent] on the day of his terminal suicide attempt{[,]” and that Plaintiff only pursues his
claim against Gastelo under a supervisory liability theory. Dkt. 46 (“Opp.”) at 7-8. Thus, the
court need not assess whether the SAC successfully states a claim against Defendant for
deliberate indifference on any basis other than Defendant’s role as a supervisor.

A prisoner-plaintiff may state a claim under Section 1983 for a violation of the Eighth
Amendment based on inadequate medical care, where the plaintiff snows: (1) the prisoner
had “serious medical needs” and (2) the defendants’ acts or omissions were “sufficiently

Page 4 of 13
Case 2:20-cv-00520-FLA-KS Document 54 Filed 05/24/21 Page5of13 Page ID#:464

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:20-cv-00520-FLA (KSx) Date May 24, 2021

Title Estate of Alexandre Touloudjian, et al. v. California Department of Corrections
and Rehabilitation, et al.

 

harmful to evidence deliberate indifference” to those needs. Estelle v. Gamble, 429 U.S. 97,
106 (1976). A heightened suicide risk or an attempted suicide is a serious medical need.
Conn v. City of Reno, 591 F.3d 1081, 1095 (9th Cir. 2010), vacated, City of Reno v. Conn,
563 U.S. 915 (2011), reinstated in relevant part, Conn v. City of Reno, 658 F.3d 897 (9th Cir.
2011); see also Clouthier v. Cnty. of Contra Costa, 591 F.3d 1232, 1244 (9th Cir. 2010)
(citing Lolli v. Cnty. of Orange, 351 F.3d 410, 420 (9th Cir. 2003)) (explaining the “deliberate
indifference test” in the context of suicide prevention in pretrial detention involves showing (1)
a “substantial risk of serious harm” and (2) whether the officials were deliberately indifferent
to that risk), overruled on unrelated grounds by Castro v. Cnty. of L.A., 833 F.3d 1060, 1070
(9th Cir. 2016).

“Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,
1060 (9th Cir. 2004). “[T]he indifference to [a prisoner’s] medical needs must be substantial.
Mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this [claim].”
Lemire v. Cal. Dep't of Corr. & Rehab., 726 F.3d 1062, 1081-82 (9th Cir. 2013) (quoting
Broughton v. Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980)) (alterations in original).
Rather, deliberate indifference requires showing “a purposeful act or failure to respond to a
prisoner's pain or possible medical need ....” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir.
2006).

Thus, to state a claim against Gastelo for supervisory liability, Plaintiff must show: (1)
Decedent had serious medical needs; (2) officials under Gastelo’s supervision exhibited
deliberate indifference to Decedent’s medical needs; and (3) a sufficient causal connection
between Gastelo’s conduct and the constitutional violation.

Defendant argues the SAC fails to allege facts sufficient to support a Section 1983
claim based on Defendant's supervision of CMC officials. Dkt. 45-1 (“Mot. Br.”) at 7-9.
According to Defendant, the SAC contains no allegations Defendant was directly involved
with Decedent or the events leading up to Decedent’s suicide and instead relies on
“conclusory generalizations regarding unidentified policies, customs, and practices.” /d. at 7
(citing SAC Jf 54-61).

Plaintiff responds the SAC properly alleges Defendant “was personally involved in
failing to ensure suicidal prisoners with serious mental health issues were protected ....”
Opp. 5. Plaintiff explains Defendant is the warden of CMC and “had personal oversight over
the health and safety of the prison population,” and Defendant was aware of and developed
CMC’s deficient suicide prevention policies. /d. at 6-7. Plaintiff relies on the Ninth Circuit's
decision in Starr v. Baca, 652 F.3d 1202 (9th Cir. 2011), in which the court held the Supreme
Court’s decision in Ashcroft v. [qbal left undisturbed Ninth Circuit case law holding a prisoner-
plaintiff may pursue a Section 1983 claim against prison supervisors, such as where the
plaintiff can show culpable action or inaction by the defendant supervisor in the training,

Page 5 of 13
Case 2:20-cv-00520-FLA-KS Document 54 Filed 05/24/21 Page 6of13 Page ID #:465

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:20-cv-00520-FLA (KSx) Date May 24, 2021

Title Estate of Alexandre Touloudjian, et al. v. California Department of Corrections
and Rehabilitation, et al.

 

supervision, or control of subordinates. /d. at 1205-07.

The court agrees with Defendant that the SAC fails to allege specific facts sufficient to
show Defendant violated Decedent’s constitutional rights. While Starr stands for the
proposition that Plaintiff may pursue a supervisory liability claim, Starr nonetheless examined
the sufficiency of the pleadings in light of /gba/ and determined the complaint successfully
alleged the defendant’s knowledge of constitutional violations and “culpable action or inaction
in the training, supervision, or control of his subordinates.” Starr, 652 F.3d at 1208-09; see
also id. at 1208-1212 (listing specific allegations). The court found the allegations in Starr
met the standard the Supreme Court articulated in /qgba/, namely, that a complaint must plead
“factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” /qba/l, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555);
see also Starr, 652 F.3d at 1208 (“disagree[ing]” with the dissent’s view that the allegations
did not satisfy the pleading standards of Iqbal); Hydrick v. Hunter, 669 F.3d 937, 942 (9th Cir.
2012) (explaining “conclusory allegations and generalities” regarding alleged constitutional
violations are insufficient to state a claim under Section 1983).

Here, as to Defendant’s knowledge of alleged constitutional violations, Plaintiff
alleges: “Defendant Gastelo was aware of, should have been aware of, and/or had actual
knowledge of the pattern and culture of unconstitutional behavior and deliberate indifference,
including the failure to adequately screen and monitor inmates, and the failure to protect
inmates from injury, harm or death by staff, employees and/or corrections officers at
Defendant California Men’s Colony.” SAC 454. These allegations do not rise above
conclusory statements and need not be taken as true, as Plaintiff alleges no “factual content,”
even on information or belief, that allows the court to infer reasonably that Gastelo knew
officials under her supervision were deliberately indifferent to Decedent’s known and
significant risk of suicide. See /qbal, 556 U.S. at 678; Clouthier, 591 F.3d at 1242-43.

As to Defendant's actions or inaction, Plaintiff alleges Defendant “not only directed,
encouraged, tolerated, and consented to this behavior, but was deliberately indifferent to the
likelihood that her staff, employees and/or corrections officers would fail to monitor inmates
properly and protect inmates from injury, harm or death at the California Men’s Colony.” /d.
4 55. As above, Plaintiff alleges no facts showing Defendant “directed, encouraged,
tolerated, [or] consented to” any act amounting to deliberate indifference to Decedent's
significant risk of suicide, and relies only on conclusory allegations that are insufficient to
state a claim under Section 1983. See Hydrick, 669 F.3d at 942.

Plaintiff further alleges “Defendant Gastelo developed policies and/or customs and/or
engaged in practices that caused the deprivation of [Decedent’s] constitutional rights,”
without identifying the specific policies, practices, or customs at issue. /d. | 56. Plaintiff
generally alleges Defendant Gastelo (1) “failed to properly train and supervise the Officer

Page 6 of 13
Case 2:20-cv-00520-FLA-KS Document 54 Filed 05/24/21 Page 7of13 Page ID #:466

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:20-cv-00520-FLA (KSx) Date May 24, 2021

Title Estate of Alexandre Touloudjian, et al. v. California Department of Corrections
and Rehabilitation, et al.

 

Defendants and the Medical Defendants concerning adequately screening inmates for
suicidal tendencies and other psychological problems;” (2) “failed to train and supervise the
Officer Defendants and the Medical Defendants properly to adequately screen and monitor
inmates, particularly those with a prior history of mental health issues at the California Men’s
Colony;” (3) “failed to properly train and supervise the Officer Defendants and the Medical
Defendants to maintain a safe and suitable environment, and to keep inmates safe from
injury, harm or death;” and (4) “maintained policies and/or customs and engaged in practices
that were deliberately indifferent to the constitutional rights of inmates to be adequately
screened for suicidal tendencies or other psychological problems; to be appropriately
monitored; and to be kept safe from injury, harm, or death.” /d. J 58.

In Hydrick, 669 F.3d at 942, the Ninth Circuit held the plaintiffs’ allegations against civil
commitment hospital officials were insufficient to state claims under Section 1983 because
the allegations were “bald and conclusory.” (internal quotation marks and citation omitted).
The Hydrick plaintiffs alleged the defendants violated their Fourth Amendment rights with
“policies, practices and customs [that] subject[ed] [Plaintiffs] to unreasonable searches;
searches as a form of punishment; degrading public strip searches; improper seizures of
personal belongings; and the use of unreasonable force and physical restraints.” /d.
(brackets in original). The court found these claims insufficient because “there [was] no
allegation of a specific policy implemented by the Defendants or a specific event or events
instigated by the Defendants that led to these purportedly unconstitutional searches.” /d.

The plaintiffs further alleged the defendants had violated the plaintiffs’ First
Amendment rights because “Defendants ha[d] personal knowledge of retaliation against [the
Plaintiffs] for participation in lawsuits, but Defendants’ policies, practices and customs
permit[ted] and encourage{qd] retaliation.” /d. The court similarly concluded “there [was] no
allegation of a specific policy or custom, nor [were] there specific allegations regarding each
Defendant's purported knowledge of the retaliation.” /d. In reversing the district court’s
denial of the defendant’s motion to dismiss, the Hydrick court explained, “[t]he absence of
specifics is significant” and “[e]ven under a ‘deliberate indifference’ theory of individual
liability, the Plaintiffs must still allege sufficient facts to plausibly establish the defendant’s
‘knowledge of and ‘acquiescence in’ the unconstitutional conduct of his subordinates.” /d.

As with the above allegations regarding Defendant Gastelo’s action or inaction,
Plaintiff does not allege any specific facts tending to show Defendant was deliberately
indifferent to the risk of inmate suicide in general or Decedent’s risk of suicide in particular,
and consciously disregarded the risk when implementing, or failing to implement, the alleged
training and policies. Under Hydrick, Plaintiff's allegations that, for example, Gastelo
“maintained policies and/or customs and engaged in practices that were deliberately
indifferent to the constitutional rights of inmates,” SAC 58, are insufficient because “there is
no allegation of a specific policy” or declination to implement a specific policy, such that the

Page 7 of 13
Case 2:20-cv-00520-FLA-KS Document 54 Filed 05/24/21 Page 8of13 Page ID #:467

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:20-cv-00520-FLA (KSx) Date May 24, 2021

Title Estate of Alexandre Touloudjian, et al. v. California Department of Corrections
and Rehabilitation, et al.

 

court could infer Defendant acted with, or supervised subordinates who acted with, deliberate
indifference to Decedent’s suicide risk. Hydrick, 669 F.3d at 942 (emphasis omitted).

For the above reasons, the court finds Plaintiff has failed to allege the existence of an
underlying constitutional violation that bears a sufficient causal connection to Gastelo’s
allegedly wrongful conduct. See Rodriguez, 891 F.3d at 798. The court, therefore,
GRANTS Defendant’s Motion as to Plaintiff's first claim for relief against Defendant Gastelo
for supervisory liability under Section 1983.2

Defendant moves to dismiss Plaintiff's survival action claim on the same grounds
Plaintiff's supervisory liability claim fails, as the survival action is similarly based on alleged
deliberate indifference. Mot. Br. 9,11; SAC 490. Plaintiff did not respond to this argument
in his opposition. See generally Opp. Typically, “failure to respond in an opposition brief to
an argument put forward in an opening brief constitutes waiver or abandonment in regard to
the uncontested issue.” Stichting Pensioenfonds ABP v. Countrywide Fin. Corp., 802 F.
Supp. 2d 1125, 1132 (C.D. Cal. 2011) (internal quotation marks and citation omitted)
(collecting cases). Accordingly, the court GRANTS Defendant Gastelo’s Motion as to
Plaintiff's fourth claim for survival action.

lil. Qualified Immunity

Defendant Gastelo next argues she is entitled to qualified immunity because the law
regarding prison suicide prevention policies was unsettled in 2018. Mot. Br. 13-17.

Qualified immunity protects government officials from civil liability where “their conduct
does not violate clearly established statutory or constitutional rights of which a reasonable
person would have known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (citation
omitted). Qualified immunity is analyzed under a two-prong inquiry. Saucier v. Katz, 533
U.S. 194, 201 (2001), overruled in part on other grounds by Pearson, 555 U.S. at 236. First,
the court must consider whether the facts “[t]jaken in the light most favorable to the party
asserting the injury ... show [that] the [defendant’s] conduct violated a constitutional right[.]”
Id. Second, the court must determine whether the right was clearly established at the time
of the alleged violation. /d. Courts have discretion to decide which of the two prongs to
analyze first. Pearson, 555 U.S. at 236. “[W]hether a constitutional right was violated ... is

 

2 While Plaintiff styles his second claim for relief as against “ALL DEFENDANTS,” Plaintiff
conceded in his opposition that Plaintiff only pursues his claim against Defendant Gastelo
under a supervisory liability theory as stated in the first claim for relief. Opp. 7-8. The
court, therefore, does not consider whether Plaintiff has sufficiently alleged claims against
Gastelo under a direct theory of liability.

Page 8 of 13
Case 2:20-cv-00520-FLA-KS Document 54 Filed 05/24/21 Page9of13 Page ID #:468

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:20-cv-00520-FLA (KSx) Date May 24, 2021

Title Estate of Alexandre Touloudjian, et al. v. California Department of Corrections
and Rehabilitation, et al.

 

a question of fact.” Tortu v. Las Vegas Metro. Police Dep’t, 556 F.3d 1075, 1085 (9th Cir.
2009). “[T]he ‘clearly established’ inquiry is a question of law that only a judge can decide.”
Morales v. Fry, 873 F.3d 817, 821 (9th Cir. 2017).

Plaintiff presents two theories for why Defendant Gastelo is not entitled to qualified
immunity, the first premised on Gastelo’s supervision of subordinates and the second
premised on Gastelo’s implementation of suicide prevention policies. Opp. 10-11. Thus, to
show Gastelo is not entitled to qualified immunity, Plaintiff “must show that, given the
available case law at the time of [Decedent’s suicide], a reasonable [prison warden], knowing
what [Gastelo] knew, would have understood” either (1) that her supervision of subordinates
“presented such a substantial risk of harm to [Plaintiff] that the failure” to supervise them
properly in a manner that would have prevented Decedent’s suicide was unconstitutional, or
(2) that her implementation of, or failure to implement, additional or different suicide
prevention policies was unconstitutional. See Horton v. City of Santa Maria, 915 F.3d 592,
600 (9th Cir. 2019) (“Horton must show that, given the available case law at the time of his
attempted suicide, a reasonable officer, knowing what Officer Brice knew, would have
understood that failing to check on Horton immediately after the phone call with Yvonne
presented such a substantial risk of harm to Horton that the failure to act was
unconstitutional.”).

As to the first theory, as explained above, Plaintiff has failed to allege facts sufficient to
show Gastelo committed a constitutional violation in her supervision of subordinates.
Plaintiff only alleges, in conclusory fashion, that Defendant knew of constitutional violations
amounting to deliberate indifference and encouraged or was deliberately indifferent to the
violations, which does not state a claim for relief. Thus, Plaintiff fails to show Defendant’s
conduct violated a constitutional right. See Saucier, 533 U.S. at 201.

As to the second theory, regarding Gastelo’s implementation of or failure to implement
“adequate mental health treatment and suicide prevention services[,]” Opp. 12, Defendant
argues the Supreme Court has held that no such right to suicide prevention protocols exists
under its precedent. Mot. Br. 14-16. Plaintiff responds such a right exists and is clearly
established. Opp. 9-10.

A government official’s conduct violates a clearly established right when, at the time of
the challenged conduct, the contours of the right are sufficiently clear that every reasonable
official would have understood that what he was doing violated that right. Ashcroft v. al-
Kidd, 563 U.S. 731, 741 (2011). “The plaintiff bears the burden of demonstrating that the
right at issue was clearly established.” Kramer v. Cullinan, 878 F.3d 1156, 1164 (9th Cir.
2018). To determine whether a right is clearly established, a court should first look to
binding precedent. Chappell v. Mandeville, 706 F.3d 1052, 1056 (9th Cir. 2013). Inthe
absence of binding precedent, a court may look to decisions of state courts, other circuits,

Page 9 of 13
Case 2:20-cv-00520-FLA-KS Document 54 Filed 05/24/21 Page 10of13 Page ID #:469

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:20-cv-00520-FLA (KSx) Date May 24, 2021

Title Estate of Alexandre Touloudjian, et al. v. California Department of Corrections
and Rehabilitation, et al.

 

and district courts. Tarabochia v. Adkins, 766 F.3d 1115, 1125 (9th Cir. 2014).

Defendant cites Taylor v. Barkes, 135 S. Ct. 2042 (2015), for the proposition that
Decedent enjoyed no clearly established constitutional right to adequate suicide prevention
policies. Mot. Br. 14-16. In Taylor, the Supreme Court explained, “No decision of this Court
establishes a right to the proper implementation of adequate suicide prevention protocols.

No decision of this Court even discusses suicide screening or prevention protocols.” Taylor,
135 S. Ct. at 2044. The Court further surveyed disparate decisions from the Circuit Courts
of Appeals to conclude that “the weight of ... authority at the time of Barkes’s death [in 2004]
suggested that such a right did not exist.” /d. (emphasis in original).

Plaintiff cites district court orders in Coleman, et al. v. Brown, et al., Case No. 2:90-cv-
0520 (E.D. Cal.), for the proposition that there is a “clearly established” “right to adequate
mental health treatment and suicide prevention practices” under the Eighth Amendment.
Opp. 4-5, 10. Specifically, Plaintiff cites a portion of an unpublished district court order,
dated February 27, 2013, which quotes a published district court order adopting a magistrate
judge’s recommendation of the appointment of a special master to report on suicide
prevention in California prisons. See Coleman v. Brown, No. 2:90-cv-0520-LKK-JFM-P,
2013 U.S. Dist. LEXIS 29338, at *23 (E.D. Cal. Feb. 27, 2013) (“Coleman II’) (quoting
Coleman v. Wilson, 912 F. Supp. 1282, 1297 (E.D. Cal. 1995) (“Coleman !”)). Plaintiff
additionally cites the subsequent district court order in Coleman, dated January 24, 2018, in
which the court appointed special master reported continuing suicide prevention issues in
two state prison facilities. See Coleman v. Brown, No. 2:90-cv-0520-KJM-DB-P, 2018 U.S.
Dist. LEXIS 15351, at *3-7 (E.D. Cal. Jan. 24, 2018) (“Coleman III”).

In Coleman |, 912 F. Supp. at 1301, the district court concluded, “The Constitution
requires defendants to provide inmates in their custody with access to adequate mental
health care[,]” but further recognized, “[t]he Constitution does not ... prescribe the precise
mechanisms for satisfying its mandate to provide access to adequate mental health care.”
To define the minimum constitutional standards of mental health care in prison, the Coleman
/ court cited the six “basic components of a constitutionally adequate [mental health] system”
outlined in Balla v. Idaho State Bd. of Corr., 595 F. Supp. 1558, 1577 (D. Idaho 1984) (citing
Ruiz v. Estelle, 503 F. Supp. 1265, 1339 (S.D. Tex. 1980)):

First, there must be a systematic program for screening and evaluating inmates
in order to identify those who require mental health treatment. [Citations.]
Second, ... treatment must entail more than segregation and close supervision
of the inmate patients. Third, treatment requires the participation of trained
mental health professionals, who must be employed in sufficient numbers to
identify and treat in an individualized manner those treatable inmates suffering
from serious mental disorders. [Citations.] Fourth, accurate, complete, and

Page 10 of 13
Case 2:20-cv-00520-FLA-KS Document 54 Filed 05/24/21 Page 11of13 Page ID #:470

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:20-cv-00520-FLA (KSx) Date May 24, 2021

Title Estate of Alexandre Touloudjian, et al. v. California Department of Corrections
and Rehabilitation, et al.

 

confidential records of the mental health treatment process must be
maintained. Fifth, prescription and administration of behavior-altering
medications in dangerous amounts, by dangerous methods, or without
appropriate supervision and periodic evaluation, is an unacceptable method of
treatment. Sixth, a basic program for the identification, treatment and
supervision of inmates with suicidal tendencies is a necessary component of
any mental health treatment program. [Citation.]

Balla, 595 F. Supp. at 1577 (cited in Coleman I, 912 F. Supp. at 1301).

Plaintiff has failed to meet his burden to show these six criteria constitute a clearly
established constitutional right such that his claims for Gastelo’s alleged failure to implement
certain mental health policies would survive qualified immunity. Plaintiff's citation to a single
district court order is not sufficient to show a reasonable official would have had “fair warning”
that the failure to implement particular suicide prevention policies is unconstitutional,
Chappel, 706 F.3d at 1056, particularly in light of Supreme Court precedent holding “such a
right did not exist.” Taylor, 135 S. Ct. at 2044 (emphasis in original). Additionally, the SAC
fails to allege facts that would tend to show Gastelo’s supervision of subordinates resulted in
a failure to implement the foregoing criteria. The SAC is silent on the specific policies
Gastelo implemented or failed to implement, Gastelo’s role in those policy decisions, and
Gastelo’s supervision of others with respect to the policy decisions. See SAC Jf 56, 58.
Thus, Plaintiff fails to state a claim under Co/eman that survives qualified immunity.

Plaintiff further contends such a right exists under C/outhier, 591 F.3d at 1245. Opp.
10-11. Clouthier held a pretrial detainee has a clearly established due process right under
the Fourteenth Amendment to be free from deliberate indifference to the detainee’s “mental
health needs that resulted in the detainee’s suicide.” /d. at 1245. In that case, a mental
health specialist, who knew a pretrial detainee was suicidal and had been given direction to
constantly monitor the detainee to ensure his safety, removed the detainee from the prison’s
suicide prevention observation log, told the deputies he could be given regular clothes and
regular bedding, failed to instruct officers to keep him in the suicide prevention observation
room, and neglected to determine if additional care was needed. /d. at 1244-45. The Ninth
Circuit held that the mental health specialist was not entitled to qualified immunity, on
summary judgment, holding there was a genuine dispute of fact as to whether the defendant
was deliberately indifferent to the detainee’s risk of suicide. /d. at 1244-45.

Clouthier stands for the proposition that qualified immunity may be denied where
“there was an imminent, rather than chronic, suicide risk that was ignored by [a] defendant
officer[] who [was] aware of that looming risk.” M.B. I/II v. California, Case No. 2:17-cv-
02395-WBD-DB, 2019 U.S. Dist. LEXIS 21111, at *16 (E.D. Cal. Feb. 8, 2019). Here, in
contrast, Plaintiff does not plead any specific facts to establish Gastelo implemented or failed

Page 11 of 13
Case 2:20-cv-00520-FLA-KS Document 54 Filed 05/24/21 Page 12 o0f13 Page ID #:471

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:20-cv-00520-FLA (KSx) Date May 24, 2021

Title Estate of Alexandre Touloudjian, et al. v. California Department of Corrections
and Rehabilitation, et al.

 

to implement any suicide prevention policies that established a deliberate indifference related
to a known imminent risk of suicide by Decedent. SAC ¥{] 56,58. Thus, Clouthier is
inapposite.

Finally, Plaintiff cites Horton, 915 F.3d at 600, for the proposition that “there are
circumstances where a failure to prevent suicide can form the basis for liability and lead to
the denial of qualified immunity.”. Opp. 11. Horton does not support Plaintiff's argument
regarding qualified immunity. In Horton, the Ninth Circuit held a defendant officer was
entitled to qualified immunity because, given what the defendant knew of the detainee’s
suicidal risk, “a reasonable officer would not have known that failing to attend to [the
detainee] immediately would be unlawful under the law at the time of the incident.” Horton,
915 F.3d at 601.

Here, like in Horton, Plaintiff does not plead sufficient facts to establish Gastelo
implemented or failed to implement policies that demonstrate deliberate indifference to
imminent risks of suicide known to Defendant. That there may be circumstances where a
failure to prevent suicide can form the basis of a denial of qualified immunity is insufficient to
establish that Plaintiff has pleaded sufficient facts to warrant a denial of qualified immunity.
See id. (distinguishing C/outhier, explaining a reasonable jury could conclude based on the
facts of Clouthier that the defendant officer should have perceived there was a substantial
risk the detainee would attempt suicide). The Horton court distinguished the holding in
Clouthier for the same reason articulated in M.B. I/II, namely, the decedent in Clouthier posed
an imminent suicide risk to which the defendant was deliberately indifferent. /d.; M.B. III,
2019 U.S. Dist. LEXIS 21111, at *15-16.

In sum, Plaintiff has failed to allege sufficient facts to establish Gastelo violated a
constitutional right under Coleman, Balla, Clouthier, or Horton. Therefore, the court
GRANTS Defendant Gastelo’s Motion to Dismiss as to Plaintiffs theory of liability based on
Gastelo’s development of policies and/or customs.

IV. Wrongful Death Claim

Constitutional rights cannot be vicariously asserted under Section 1983. See, e.g.,
Hernandez-Cortina v. Cnty. of Riverside, Case No. 5:18-cv-01579-DDP (SPx), 2019 U.S.
Dist. LEXIS 15932, at *9 (C.D. Cal. Jan. 30, 2019) (citing Herd v. Cnty. of San Bernardino,
311 F. Supp. 3d 1157, 1165 (C.D. Cal. 2018)). As courts have explained, a wrongful death
claim ordinarily applies to state claims brought by relatives of the decedent to recover for
their own injuries. Hernandez-Cortina, 2019 U.S. Dist. LEXIS 15932, at *9-10 (collecting
cases); see also J.K.J. v. City of San Diego, Case No. 3:19-cv-2123-CAB-RBB, 2020 U.S.
Dist. LEXIS 25967, at *9-10 (S.D. Cal. Feb. 13, 2020) (recognizing a “wrongful death cause
of action ‘is wholly statutory in origin”). Because such claims vicariously assert

Page 12 of 13
Case 2:20-cv-00520-FLA-KS Document 54 Filed 05/24/21 Page 13 o0f13 Page ID #:472

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:20-cv-00520-FLA (KSx) Date May 24, 2021

Title Estate of Alexandre Touloudjian, et al. v. California Department of Corrections
and Rehabilitation, et al.

 

constitutional rights suffered by the decedent, “‘wrongful death’ actions by a surviving relative
cannot be brought under Section 1983 ....”. Hernandez-Cortina, 2019 U.S. Dist. LEXIS
15932, at *3; see also, e.g., J.K.J., 2020 U.S. Dist. LEXIS 25967, at *10; Cavanaugh v. Cnty.
of San Diego, Case No. 3:18-cv-02557-BEN-LL, 2020 U.S. Dist. LEXIS 212779, at *136-38
(S.D. Cal. Nov. 12, 2020) (collecting cases).

Defendant moves to dismiss Plaintiffs third claim for wrongful death on the grounds
such a claim is not cognizable under Section 1983. Mot Br. at11. Plaintiff did not respond
to this argument in his opposition. See generally Opp.; Dkt. 47 (“Reply”) at 1. As explained
above in connection with Plaintiff's survival action claim, failure to respond in an opposition
brief to an argument put forward in an opening brief constitutes waiver or abandonment in
regard to the uncontested issue. Stichting Pensioenfonds ABP, 802 F. Supp. 2d at 1132.
As Plaintiff failed to respond to Defendant’s arguments in his opposition brief, the court
deems this argument admitted. Plaintiff's claim also fails as a matter of law to the extent he
seeks to impose liability under Section 1983 for harm suffered vicariously by Decedent’s
surviving relatives. Thus, amendment would be futile and the court GRANTS Defendant’s
Motion to Dismiss Plaintiffs third claim for wrongful death as against Defendant Gastelo
without leave to amend. See Foman v. Davis, 371 U.S. 178, 182 (1962).

Conclusion

For the foregoing reasons, the court GRANTS Defendant Gastelo’s Motion to Dismiss
in all respects. Plaintiff shall have 20 days’ leave from the date of this order to file an
amended complaint.

IT IS SO ORDERED.

 

Initials of Preparer vrv

 

Page 13 of 13
